

115 HR 5267 IH: To amend the Controlled Substances Act to clarify the process for denying, revoking, or suspending a registration to manufacture, distribute, or dispense a controlled substance, and for other purposes.
U.S. House of Representatives
2018-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5267IN THE HOUSE OF REPRESENTATIVESMarch 13, 2018Mr. Welch (for himself and Ms. Judy Chu of California) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Controlled Substances Act to clarify the process for denying, revoking, or suspending
			 a registration to manufacture, distribute, or dispense a controlled
			 substance, and for other purposes.
	
		1.Elimination of formal process by which a registrant who is subject to an order to show cause may
 submit a corrective action planSection 304(c) of the Controlled Substances Act (21 U.S.C. 824(c)) is amended— (1)in paragraph (2)—
 (A)in subparagraph (A), by inserting and at the end; (B)in subparagraph (B), by striking ; and and inserting a period; and
 (C)by striking subparagraph (C) (relating to submission of a corrective action plan); (2)by striking paragraph (3) (relating to clarification of a corrective action plan); and
 (3)by redesignating paragraphs (4) and (5) as paragraphs (3) and (4), respectively. 2.Definition of imminent danger to the public health or safety for purposes of suspending a registrationSection 304(d)(2) of the Controlled Substances Act (21 U.S.C. 824(d)(2)) is amended by striking there is a substantial likelihood of and inserting there is probable cause to believe that.
		